2:18-cv-02288-DCN       Date Filed 04/13/21      Entry Number 158         Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    UNTIED STATES OF AMERICA,              )
                                           )
                       Plaintiff,          )
                                           )                  No. 2:18-cv-2288-DCN
                  vs.                      )
                                           )                        ORDER
    PAUL EDWARD MASHNI; PEM                )
    RESIDENTIAL, LLC; PEM REAL ESTATE )
    GROUP, LLC; FINISH LINE FOUNDATION )
    II, INC.; KIAWAH RIVER FARMS, LLC;     )
    KIAWAH RIVER EXCAVATING &              )
    EARTHWORKS, LLC; KRF XSL, LLC; SC )
    INVESTMENT HOLDINGS, LLC; and SC       )
    INVESTMENT HOLDINS, LLC,               )
                                           )
                       Defendants.         )
    _______________________________________)

           This matter comes before the court on non-party Charleston County Attorney’s

    Office’s (the “County”) motion to quash and for a protective order, ECF No. 152.

    Defendants have subpoenaed Katherine J. Dahlheim (“Dahlheim”), an assistant county

    attorney for the County, to attend an upcoming deposition. The County objects to the

    subpoena on the grounds that it is overly broad, seeks information that is privileged and

    irrelevant, and subjects Dahlheim to undue burden and expense. The court disagrees.

           Under Fed. R. Civ. P. 45, a party may compel a non-party’s attendance to a

    deposition. Rule 45 also permits the subpoenaed non-party to quash or modify a

    subpoena where it, inter alia, “requires disclosure of privileged or other protected matter”

    or “subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A). The scope of

    discovery under a subpoena is the same as the scope of discovery under Fed. R. Civ. P.

    26(b). Cook v. Howard, 484 F. App’x 805, 812 (4th Cir. 2012). Likewise, Fed. R. Civ.

                                                 1
2:18-cv-02288-DCN       Date Filed 04/13/21      Entry Number 158         Page 2 of 3




    P. 26(c) authorizes the court to “issue an order to protect a party or person from

    annoyance, embarrassment, oppression, or undue burden and expense” by forbidding or

    limiting the scope of discovery. “The standard for issuance of a protective order is high,”

    Wellin v. Wellin, 211 F. Supp. 3d 793, 800 (D.S.C. 2016), order clarified, 2017 WL

    3620061 (D.S.C. Aug. 23, 2017), and the movant “bears the burden of establishing good

    cause,” Slager v. Southern States Police Benevolent Association, Inc., 2016 WL

    4123700, at *2 (D.S.C. Aug. 3, 2016). A motion for a protective order requires the court

    to “weigh the need for the information versus the harm in producing it.” Id. (quoting A

    Helping Hand, LLC v. Baltimore Cty., Md., 295 F. Supp. 2d 585, 592 (D. Md. 2003). In

    determining whether to quash a subpoena or issue a protective order, as with most

    matters of discovery, the court wields broad discretion. Cook, 484 F. App’x at 812

    (motions to quash); Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984) (protective

    orders).

           Dahlheim represented the County in a number of cases involving defendant Paul

    Edward Mashni and his corporations, including state prosecutions, that have since been

    settled. The County expresses in its motion to quash a belief that “defendants seek to

    [depose Dahlheim] to support their assertions that the prosecutions [by] both the County

    and the United States are . . . malicious[.]” ECF No. 152 at 6. In their response,

    defendants explain that the purpose of the deposition is especially narrow and not at all

    what the County purports it to be. Defendants do not intend to support a theory of

    malicious prosecution; instead the deposition will cover one topic: “communications

    between Ms. Dahlheim and James Choate of the Army Corps of Engineers,” regarding

    the source of the government’s theory that Mashni intended to develop the relevant land.



                                                 2
2:18-cv-02288-DCN       Date Filed 04/13/21       Entry Number 158         Page 3 of 3




    ECF No. 157 at 2. Accordingly, defendants assure the court that “the scope of the

    deposition [will be] limited so as to avoid any attempted invasion of the attorney-client

    privilege[,] w[ill] take no more than approximately one hour[,] and w[ill] deal only with

    non-privileged communications with government officials on facts and documents

    relevant to the pending litigation.” Id. After reviewing the parties’ briefs, the court is

    confident that the subpoena, if narrowed in scope to the extent defendants guarantee,

    seeks information that is relevant, proportional, and non-privileged.1 Likewise, the

    subpoena does not subject Dahlheim to an undue burden. Thus, the court DENIES the

    motion to quash and for protective order.

           AND IT IS SO ORDERED.




                                           DAVID C. NORTON
                                           UNITED STATES DISTRICT JUDGE

    April 13, 2021
    Charleston, South Carolina




           1
             To the extent that a question during the deposition does seek privileged
    information, Dahlheim may of course object according to the procedure outlined in Fed.
    R. Civ. P. 30(c)(2).
                                                  3
